DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-3, 5-7, 10-13, and 16-23 are pending.  Claims 1-3, 5-7, 10-13, and 16-23 are allowed.  This is a Notice of Allowance after the amendment dated 11/5/2020.
Allowable Subject Matter
Claims 1-3, 5-7, 10-13, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 12 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a linear array of three or more distance sensors with an accelerometer and a control computing system continuously determining a plurality of snapshots of the surface of a storage tank as the position of the robotic vehicle with respect to the surface changes in combination with the other limitations of claims 1 and 12.  The closest prior art of record has been discussed in previous office actions.
Claims 2, 3, 5-7, 10, 11, 16, and 17 are allowed due to their dependence on claim 1.
Claims 13 and 18-23 are allowed due to their dependence on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHANIEL J KOLB/Examiner, Art Unit 2856